Citation Nr: 1741696	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-25 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating based on the combined effect of multiple disabilities.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active naval service from November 1969 to March 1979 and from July 1981 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in March 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected disability picture is not characterized by frequent hospitalizations or marked interference with employment; and, the Veteran's combined 50 percent rating adequately captures the level of disability experienced by the Veteran.


CONCLUSION OF LAW

Entitlement to an extraschedular rating based on the combined effects of multiple disabilities is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the combined effects of his right index finger and left long trigger finger disabilities warrant an extraschedular rating.  Specifically, he asserts that the practice of rating his service-connected disabilities of the fingers separately, rather than as a whole, does not reflect his current level of disability and that a disability rating is warranted for all the fingers on both his right and left hands.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the ratings schedule and the assigned schedular rating is therefore adequate, and no extraschedular referral is required.  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms including marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in exceptional circumstances where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Indeed, the clear language and use of the term "disability picture" in the context of 38 C.F.R. § 3.321(b)(1) refers to the collective impact of a Veteran's service-connected disability or disabilities.  In other words, extraschedular consideration is appropriate in situations where the collective impact of all of a Veteran's disabilities could be greater than the sum of each individual disability's impact.  Johnson v. McDonald, 762 F.3d 1362 (2014).

The Veteran is service connected for various disabilities of the hands, wrists, and shoulders (16 in all) as a result of many years of intense operation of computer-assisted radar tracking consoles, especially the operation of a right-handed rolling track-ball to move the radar screen pointer for long periods of time.  The Veteran has had surgery to address carpal tunnel syndrome of the right and left hands, arthritis of the cervical spine, arthritis of the right and left shoulders, and trigger finger releases of the right long trigger finger and left long trigger finger; all of which are associated with the Veteran's radar console duties while in active service.  The Veteran's combined disability rating from March 19, 2014, is 50 percent, and he was assigned temporary total ratings (100 percent) for convalescence from his service-connected left shoulder surgery from January 2010 to May 2010, and service-connected right shoulder surgery from May 2013 to June 2013.

In his June 20, 2012, notice of disagreement, the Veteran reported intermittent problems with his hands and fingers over the years, especially in his right hand.  Based upon the continued problems with his right hand related to the over-extended use of the radar tracking computer consoles, he disagreed with the assignment of a noncompensable rating for only his right index finger and asserted that a disability rating was warranted for all the fingers of his right hand.  Similarly, he disagreed with the assignment of a noncompensable rating for his left long finger and asserted that a disability rating was warranted for all the fingers of his left hand.  The Board denied the Veteran's claims for entitlement to initial compensable ratings for his right index and left long trigger finger disabilities in a March 2016 decision based on a finding that the VA and private medical evidence of record showed the Veteran did not meet the schedular criteria for a compensable rating at any time during the appeal period.

However, in that same decision, the Board acknowledged that it was possible that some of the Veteran's reported symptoms, such as difficulty grasping objects and making a fist, could be the result of the combined effects of the Veteran's service-connected disabilities of the bilateral upper extremities, rather than any individual disability.  Accordingly, the Board remanded the issue of extraschedular consideration based on either single or multiple service-connected disabilities.  Per the remand instructions, the case was referred to the Director of the Compensation Service for administrative review.  In a July 2016 determination, the Director denied the claim based on a finding that the case did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, and that the 50 percent combined rating adequately captured the level of disability experienced by the Veteran.

The Board is in agreement with the decision of the Director of Compensation Service and finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected right index trigger finger and left long trigger finger disabilities are found to be adequately rated under the available schedular criteria, even when considered in conjunction with the Veteran's other service-connected disabilities, and the objective findings of impairment are well documented.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations for his service-connected disabilities.  Additionally, the evidence in this case is not indicative of a marked interference with employment as a result of service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board acknowledges that the Veteran uses both hands in his position as a park ranger.  However, there is no indication that the Veteran is unable to perform the functions of his job, that he is forced to take excessive time off from work, or that he has had to seek other forms of employment as a result of his service-connected upper extremity disabilities.  Therefore, while not discounting the effect that the service-connected disabilities have on the Veteran's ability to fulfill the duties of his job, the Board finds that such are adequately compensated at the currently assigned levels, resulting in a combined 50 percent rating.  Indeed, a disability rating in itself is recognition of occupational impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to an extraschedular rating is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an extraschedular rating based on the combined effect of multiple disabilities is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


